Citation Nr: 1019417	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1962. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder. 

In the November 2005 rating decision, the RO also denied 
service connection for a back disorder, and the Veteran 
perfected an appeal of that decision.  Subsequently, in a 
December 2007 rating decision, the RO granted service 
connection for chronic muscular strain superimposed on 
degenerative instability of the lumbar spine.  As this 
represents a full grant of the benefit sought, the issue is 
no longer before the Board. 

In June 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge in a Travel Board hearing.  A 
copy of the transcript has been associated with the claims 
folder. 

In June 2009, the Board received additional evidence from the 
Veteran.  This evidence has not been reviewed by the agency 
of original jurisdiction.  However, the Veteran included a 
written waiver of this procedural right with the evidence 
received.  38 C.F.R. §§ 19.37, 20.1304 (2009).  


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.

2.  The preponderance of the evidence is against a finding 
that the Veteran has any acquired psychiatric disorder 
related to service. 

3.  The Veteran did not incur a superimposed disease or 
injury on his personality disorder in service, and a 
personality disorder is not a "disease" or "injury" under the 
meaning of applicable law and regulation for VA purposes


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
4.9, 4.125, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005 and July 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The July 
2007 letter also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   As the Board will discuss in 
detail in the analysis below, the Veteran was provided with 
VA examinations in November 2007 and December 2008.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate examinations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board notes the 
Veteran's contention that the November 2007 examination was 
inadequate indicating that the examiner only spent 10 minutes 
evaluating him.  As further discussed below, the record 
reflects that the examiner spent two and a half hours with 
him.  In any case, he was afforded a subsequent examination 
in December 2008.  The Board, therefore, concludes that the 
examination reports are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted above, the Veteran presented testimony 
before the undersigned Chief Veterans Law Judge.  Therefore, 
the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that he has an acquired 
psychiatric disability, to include PTSD, due to military 
sexual trauma.  He testified that following his sexual 
trauma, he attempted to commit suicide and was hospitalized 
shortly before being discharged from service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records show that the Veteran was seen in 
the mental health clinic in July 1962 for various complaints 
including morbid dreams and insomnia, and with a previous 
history of emotional instability.  Three days later, the 
Veteran was treated for ingesting pills.  The next day, the 
Veteran was hospitalized for two days with records noting 
that he had ingested an unspecified amount of sleeping pills 
with suicidal ideation.  It was noted that the Veteran had 
attempted to be discharged from service in the past, and that 
the ingestion of the pills was seen as a manipulative 
suicidal gesture and that the Veteran never intended to 
actually kill himself.  A diagnosis of paranoid personality 
with superimposed aggressive reaction, manifested by 
frustration, irritability, poor judgment, suicidal gestures, 
paranoid ideation, feelings of persecution, claustrophobia, 
and repetitive dreams was noted.  It was noted that the 
Veteran's psychoneurotic reaction existed prior to service, 
had undergone natural untreated progression, and was not 
aggravated by service.  Based on the aforementioned 
diagnosis, a medical board proceeding found that the Veteran 
was medically unfit for retention, and he was subsequently 
discharged from service.  

Post-service VA treatment records noted various diagnoses, 
including PTSD secondary to military sexual trauma and 
psychotic disorder.  A private treatment record from C.W., 
M.S. noted that the Veteran's disorders did not preexist 
service.  Also, in April 2006, T.M., M.D., noted a diagnosis 
of paranoid personality disorder with onset during military 
service. 

The Veteran has been afforded two VA examinations in 
conjunction with his claim.  A November  2007 VA examination 
report, which was completed in conjunction with review of the 
claims folder, noted that the Veteran did not meet the 
threshold requirement for exposure to trauma due to military 
sexual trauma, or any other significant trauma on active duty 
as demonstrated by his psychiatric evaluation during service.  
The examiner commented that the Veteran was not a reliable 
historian in his description of events and his own behavior 
was contradicted by the observations of many clinicians.  The 
examiner found no documented evidence of sexual trauma.  He 
further noted that the Veteran did not meet the criteria for 
a diagnosis of PTSD as his descriptions of PTSD symptoms 
under DSM-IV criteria B, C, and D were more characteristic of 
paranoid personality disorder and anti-social personality 
disorder.  To account for the Veteran's chronically dysphoric 
mood, the examiner noted a diagnosis of dysthmic disorder but 
did not feel that the Veteran met the requirements for a 
major affective disorder.  It was noted that the chronically 
dysphoric mood was due to and caused by the consequence of 
his paranoid personality disorder and antisocial personality 
disorder, and not due to or aggravated by military service.  
Diagnoses of dysthymic disorder, paranoid personality 
disorder, and antisocial personality disorder were noted.  
The examiner noted that the Veteran's paranoid personality 
disorder and antisocial personality disorder preceded 
military service but were not aggravated by service.  

A December 2008 VA examination report noted that while the 
Veteran met the stressor criteria for PTSD if his report of 
events was correct, he did not meet the criteria for a 
diagnosis of PTSD.  The examiner noted diagnoses of anxiety 
disorder not otherwise specified and paranoid personality 
disorder.  

In reviewing the claims folder, the examiner noted that the 
November 2007 VA examination report refuted much of the 
history presented by the Veteran.   The examiner also noted 
the Veteran's contention that the November 2007 VA examiner 
only spent 10 minutes, but stated that the November 2007 
examiner spent over two and half hours with the Veteran as 
was standard protocol for that particular examiner as the 
author himself had observed.  The current examiner added that 
he believed that the Veteran was being dishonest or clearly 
inaccurate in his description of the event.

The examiner noted the Veteran's reports of not being able to 
remember the specific events surrounding his military sexual 
trauma and that it was documented throughout the record that 
the Veteran has never been able to recall the specific event.  
The examiner had explained to the Veteran that his 
presentation was unusual in that he reports many PTSD 
symptoms but had no recollection of the event whatsoever 
indicating that the trauma was potentially repressed to 
subconsciousness.  However, the examiner indicated that when 
this happens that it was less common to see active 
symptomology.  The examiner stated that the next day after 
the examination, the Veteran requested to see him and shared 
information as to the details of the attack in service 
reportedly for the first time.  However, the examiner 
indicated that in evaluating the Veteran's body language that 
he suspected that the Veteran had not been entirely truthful 
in the disclosure as noted by the neuro linguistic eye cues 
that were not present, lower extremity "leakage," and the 
casual manner in which he expressed something he was 
supposedly describing for the first time in his entire life 
to someone else.  The examiner said that taken as a whole 
that he had difficulty affirming the validity of the account 
of the military sexual trauma and associated trauma.  The 
examiner found that the second meeting requested by the 
Veteran raised suspicion as the truthfulness or accuracy of 
the information provided by the Veteran.  The examiner also 
found that there was significant cause to question the 
validity of the Veteran's claims based on the extensive 
history in which the Veteran's account and supporting 
documentation contradict.  The Veteran's presentation did not 
match his claimed symptoms, and there was conflict in his 
reporting of historical events according to the documentation 
of record.  Overall, the examiner found the Veteran's 
presentation during the evaluation and the weight of 
historical documentation negated his self-reports and claims.  

PTSD

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, the Veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the Veteran's own testimony, 
standing alone, will not be sufficient.  Id.

Because the Veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence. In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the Veteran that 
evidence from sources other than the his/her service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
Notably, in July 2007, the RO requested from the Veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether evidence submitted by a 
veteran (to include his statements) is credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).

The Board is not required to accept a veteran's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept a veteran's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

In this case, the Board finds that the criteria for service 
connection for PTSD have not been met for the following 
reasons.  

First, as noted above, VA treatment records dated throughout 
the appeal noted diagnosis of PTSD.  However, VA has afforded 
the Veteran two extensive VA examinations to ascertain the 
nature of any current psychiatric disorder, the reports of 
which both reflect that the Veteran does not meet the 
criteria for a diagnosis of PTSD.  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Both the United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have specifically rejected the "treating 
physician rule".  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that such assessment should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

The Board finds that the VA examination reports concluding 
that the Veteran does not meet the criteria for PTSD are more 
probative than the treatment records finding that the Veteran 
has PTSD. The examiners referenced the DSM-IV criteria in 
reaching their conclusions.  There is no indication that the 
treating clinicians reviewed the claims folder nor did any of 
them provide any reasons or bases in reaching their 
diagnoses.  These conclusory findings were not supported by 
an explanation as to the manner in which the Veteran 
fulfilled each of the DSM-IV criteria.  Accordingly, these 
diagnoses are not competent diagnoses of PTSD.  

More importantly, though, is the fact that even accepting the 
diagnosis of PTSD in the VA outpatient records, there is no 
credible evidence verifying the alleged stressor. In weighing 
the probative value of the Veteran's testimony, the Board 
must also consider the credibility of the Veteran's 
testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Upon careful review of the claims folder, the Board finds the 
Veteran's credibility as a witness to be highly questionable.  

While the Veteran initially filed for service connection for 
a psychiatric disorder in April 2005, he did not claim 
military sexual trauma.  VA outpatient records dated in May 
2006 show his statement that he was beginning to recall 
events after being questioned about military trauma.  Even 
allowing for his statement that he was recalling events he 
had purposely buried in his memory, the fact is that his 
statements have been extremely inconsistent.  He initially 
stated (in May 2006) that a Sergeant Major during service had 
performed oral sex on him.  In June 2006, he stated that he 
was harassed by the Sergeant Major to allow him to perform 
oral sex on the Veteran.  VA outpatient treatment notes dated 
in July 2007 reflect a claim of a "traumatic rape" during 
service.  At the VA examination in November 2007, he again 
said he was harassed during service by a Sergeant Major for 
oral sex, but the Veteran would not do it, although he did 
not know exactly what took place before he was hospitalized 
during service.  The VA examiner concluded the Veteran was 
not a reliable historian, but even accepting his statements, 
he was not assaulted, but subjected to sexual overtures.  

At the VA examination in December 2008, as discussed above, 
the Veteran initially stated that he could not remember what 
happened during service, but he then returned the next day, 
telling the examiner that he had been forced to perform oral 
sex on the Sergeant Major during service.  A March 2009 
stressor statement by the Veteran indicated he had 
experienced harassment by a Sergeant Major who "tried" to 
force the Veteran to let him perform oral sex on the Veteran.  
VA outpatient records dated in May 2009 reference a "rape."  
At the hearing in June 2009, he stated that an attempted rape 
had, in fact, occurred.  

The facts above show that the only consistency in the 
Veteran's story is that it changes over time.  It has gone 
from harassment only, to a person performing oral sex on the 
Veteran, to the Veteran being forced to perform oral sex, to 
a rape.  Throughout the course of this claim, the Veteran has 
changed his account of the trauma from sexual advances to a 
sexual assault.  Significantly, the Veteran, throughout the 
record, has been noted to be unable to recall the event and 
the December 2008 examiner told the Veteran that his case was 
peculiar in that regard.  Notably, the Veteran then sought 
out the examiner the next day to tell him the details of the 
event.  As noted above, the examiner determined that the 
Veteran's account did not appear to be truthful based on his 
body language and casual manner.  The examiner said that 
taken as a whole that he had difficulty affirming the 
validity of the account of the military sexual trauma.  
Therefore, the Board finds that the Veteran's testimony 
regarding his alleged military sexual assault is not credible 
- not only by his inconsistent statements, but by a medical 
professional's personal assessment of the Veteran. 

Regardless of whether the Veteran is purposely providing a 
false history or unintentionally doing so because of some 
cognitive impairment, the ultimate conclusion is that his 
statements are simply not credible evidence.  Because of the 
inconsistency, and the lack of any corroborating evidence, 
the Board finds that the Veteran's allegations have limited, 
if any, probative value.   

The Board has considered the assertions of the Veteran, but, 
as a layperson without the appropriate medical training and 
expertise, he is not qualified to render competent medical 
evidence on this matter, such as whether he has PTSD related 
to service.  "Competent medical evidence" in part means that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (noting that a layperson is generally not capable of 
opining on matters requiring medical knowledge).

The Board finds that the preponderance of the medical 
evidence is against a finding of a persuasive diagnosis of 
PTSD or credible evidence of an in-service stressor.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, 
particularly in light of the fact that treatment records 
support the Veteran's claim.  However, because the Board 
finds that the VA examinations that did not diagnose PTSD are 
of more probative value, and the Veteran's statements are 
extremely inconsistent, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder, other than PTSD

As noted above, the Veteran currently has various diagnoses, 
including dysthymic disorder and anxiety disorder, and 
paranoid personality disorder and antisocial personality. 

With regard to the Veteran's diagnosed personality disorders, 
"defects" are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 82-90.  Congenital or developmental 
"defects" such as personality disorder automatically rebut 
the presumption of soundness and are therefore considered to 
have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Generally, personality disorders, mental 
deficiency, mental retardation and other such "defects" are 
not "diseases" or "injuries" within the meaning of applicable 
legislation, and therefore service connection for them is 
generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127. 

However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon and aggravates a 
congenital defect such as a personality disorder or mental 
deficiency during service may be service-connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 
55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  In addition, a personality disorder, 
mental deficiency, or mental retardation that is secondary to 
a service-connected mental disorder by way of 38 C.F.R. 
3.310(a) may also be service-connected.  See 38 C.F.R. § 
4.127.

Here, the Board acknowledges that the presumption of 
soundness has been rebutted as the Veteran's personality 
disorder is a congenital or developmental defect that 
necessarily existed prior to him beginning his period of 
military service.  (The Board notes that one private 
clinician indicated that the Veteran's paranoid personality 
disorder had its onset during service; however, the weight of 
the evidence, as well as VA regulation, demonstrates that any 
such disorder by its nature preexisted service).  However, 
service connection is not warranted for his personality 
disorder since there is no medical evidence he has an 
additional disability from aggravation (i.e., a permanent 
worsening) of this congenital or developmental defect during 
service by superimposed disease or injury.  VAOPGCPREC 82-90.  
At service separation, it was noted that his preexisting 
personality disorder was not aggravated by service.  The 
November 2007 VA examiner also found that the personality 
disorders were not aggravated in service.  There is no 
medical evidence to the contrary.  The Board finds this 
report to be probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, service 
connection is not warranted for this pre-existing defect.

As to the Veteran's diagnosed acquired psychiatric disorder 
(variously diagnosed as dysthymic disorder, anxiety disorder, 
psychotic disorder), service connection is likewise not 
warranted.  There was no indication of such a disorder in 
service, and the first indication of treatment for a disorder 
was not until 2005, which is over four decades after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no medical opinion 
which provides a nexus between current disability and 
service.  In fact, the December 2008 VA examiner indicated 
that the Veteran's mood disorder did not represent service 
connection.  

As noted above, the Veteran, as a layperson without the 
appropriate medical training and expertise, is not qualified 
to render competent medical evidence on this matter, such as 
whether he has a psychiatric disorder related to service.  
See supra 38 C.F.R. § 3.159(a); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Additionally, the Board also already determined the 
Veteran's testimony is not credible as his statements have 
been inconsistent.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


